SUPPLEMENT DATED APRIL 10, 2014 to PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR NY, COLUMBIA ALL-STAR EXTRA NY AND COLUMBIA ALL-STAR FREEDOM NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C This supplement contains information regarding changes to investment options that are available under your Contract. Effective after the close of business on April 30, 2014, the names of the following investment options will change: Old Name New Name Franklin Growth and Income Securities Fund Franklin Growth and Income VIP Fund Templeton Foreign Securities Fund Templeton Foreign VIP Fund Mutual Shares Securities Fund Franklin Mutual Shares VIP Fund Please retain this supplement with your prospectus for future reference. All Stars NY4/2014
